UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6199


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WINSTON R. IRONS, a/k/a Tony,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:12-cr-00016-JPB-RWT-1)


Submitted: May 25, 2021                                            Decided: June 3, 2021


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winston R. Irons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Winston R. Irons appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a district

court’s ruling on a motion for compassionate release for abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021).

       The district court may reduce a term of imprisonment under 18 U.S.C.

§ 3582(c)(1)(A)(i) if “extraordinary and compelling reasons warrant such a reduction.” “In

the context of the COVID-19 outbreak, courts have found extraordinary and compelling

reasons for compassionate release when an inmate shows both a particularized

susceptibility to the disease and a particularized risk of contracting the disease at his prison

facility.” United States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020) (citing cases).

We have thoroughly reviewed the record and conclude that Irons failed to make the

requisite showing. Accordingly, we affirm the district court’s order.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




                                               2